United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 03-2654
                                ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *      Appeal from the United States
      v.                                   *      District Court for the Northern
                                           *      District of Iowa.
Ture Dontize Morrow,                       *
                                           *              [UNPUBLISHED]
             Appellant.                    *

                                ________________

                                Submitted: February 10, 2004
                                    Filed: March 2, 2004
                                ________________

Before MORRIS SHEPPARD ARNOLD, HANSEN, and SMITH, Circuit Judges.

                                ________________

PER CURIAM.

      Ture Morrow was convicted of being a felon in possession of a firearm and of
possession of a firearm following a crime of domestic violence, under 18 U.S.C.
§§ 922(g)(1) and 922(g)(9). Before trial, the district court1 denied Morrow’s motion
to suppress the evidence found in his apartment as the fruit of an illegal search. At
sentencing, the district court raised his base offense level by four levels pursuant to

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
U.S.S.G. § 2K2.1(b)(5). Morrow was sentenced to 97 months of imprisonment. On
appeal, Morrow challenges the denial of his motion to suppress and the application
of the enhancement at sentencing. We affirm.

       Morrow argues that the state court-issued search warrant became stale because
the officers failed to execute the warrant until about seven days after it was issued,
that the search was illegal, and that the fruits of the search, including a firearm, must
be suppressed. Viewing the totality of the circumstances, we disagree. See United
States v. Gibson, 123 F.3d 1121, 1124-25 (8th Cir. 1997) (standard of review). The
seven-day delay did not render stale the information on which the warrant was based.
Cf. id. (holding that a four-day delay in executing a search warrant did not render the
warrant stale where police had information regarding ongoing drug activity). Iowa
Code § 808.8 provides for a ten-day life for search warrants, and between the
issuance of the warrant and its execution, another undercover buy occurred on the
searched premises. Consequently, the executing officers had no reason to believe the
warrant had grown stale.

       Morrow also argues that the district court erred in applying the four-level
enhancement under U.S.S.G. § 2K2.1(b)(5) because there was insufficient evidence
that the handgun found in his apartment was possessed in connection with other
felonies. Again, we disagree. We review the district court’s factual findings as to
Morrow’s possession of the firearm for clear error. United States v. Agee, 333 F.3d
864, 866 (8th Cir. 2003). We have held that under§ 2K2.1(b)(5), “[t]he enhancement
must be imposed unless it is clearly improbable that [the defendant] possessed the
firearm in connection with another felony offense.” Id.; see also United States v.
Regans, 125 F.3d 685, 687 (8th Cir. 1997), cert. denied, 523 U.S. 1065 (1998). From
an examination of the record, we agree that “it is reasonable to infer that he had
possessed the gun during prior drug activities inside the residence. Regardless of
whether those activities were manufacturing or simple possession and consumption,
the enhancement was proper.” Agee, 333 F.3d at 866. In Morrow’s case, as a

                                           2
previously convicted drug dealer, his simple possession of the marijuana found in the
apartment was a felony offense under 21 U.S.C. § 844(a).


      Accordingly, we affirm the judgment of the district court.
                       ______________________________




                                         3